Memorandum opinion by
Mr. Justice Sanford.
A petition for rehearing has been presented by the State of New Mexico, which we think must be denied. But it points to an error in our opinion announced December 5, 1927, which, while not affecting the ultimate decision, requires correction. The petition invites special attention to some evidence which shows that the statements made in the opinion to the effect that the State of Texas and the United States had prior to 1912 recognized and acquiesced in the line of the Rio Grande River as it was located in 1850, as the boundary between the Territory of New Mexico and Texas, without reference to subsequent changes by accretion, are not accurate, and, with the observations based on them, should be recalled. The order will be that the fifth paragraph of that portion of the opinion under the heading “Accretions” and the *558first part of the next paragraph down to and including the words “ in its own Constitution,” be stricken from the opinion, and the following substituted:
New Mexico, when admitted as a State in 1912, explicitly declared in its Constitution that its boundary ran “ along said thirty-second parallel to the Rio Grande . . . as it existed on the ninth day of September, one thousand eight hundred and fifty; thence, following the main channel of said river, as it existed on the ninth day of September, one thousand eight hundred and fifty, to the parallel of thirty-one degrees, forty-seven minutes north latitude.” This was confirmed by the United States by admitting New Mexico as a State with the line thus described as its boundary; and Texas has also affirmed the same by its pleadings in this cause.

Opinion modified; rehearing denied.